DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/13/2021 has been entered. Claims 1-22 and 24-29 are pending in the application.  Claims 1-9 remain withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19-21 recites the initial therapy configuration “may” comprise certain therapy settings. The term “may” does not positively recite the limitations of the claim. The metes and bounds cannot be determined as it is unclear whether the aforementioned limitations are required or merely exemplary.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 29 recites a “wireless mobile therapy device”. Claim 28, as well as Applicant’s specification appear to recite only a “wireless mobile device”. It is unclear how the term “therapy” is intended to modify the mobile device in this context, particularly as only one “therapy device” appears to be mentioned, and appears to suggest the therapy device transfers the code to itself. The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11, 13-21, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lawhorn (US 2019/0295718 A1) in view of Luckemeyer et al. (US 2016/0015872 A1), hereinafter Luckemeyer.

Regarding claim 10, Lawhorn teaches a method for controlling a monitoring a negative pressure wound treatment device (Fig. 1 shows monitoring device 104 and treatment device 102; Paragraph 43 indicates how the monitoring device analyzes data from the treatment device and also allows adjustments to the treatment plan), the method comprising:
encoding an initial therapy configuration on a code that is machine-readable (Paragraphs 19 and 21; e.g. CD);
	retrieving the initial therapy configuration from the code with a reader (the use of machine-readable code requires the use of a reader; in the example of a CD, there must be a corresponding CD reader; another example would be transceiver 226 in Fig. 2 which would read wireless signals/code instructions such as described in Paragraph 41);
	transferring the initial therapy configuration from the reader to a processor of the therapy device (Fig. 2 shows processor 216 and control unit 212; Paragraph 54 indicates how the processor communicates with the evaluation, alert, and network units to operate the treatment device), wherein the therapy device comprises a source of negative pressure and a controller including the processor (Fig. 2, elements 212 and 208; Paragraphs 50 and 54);
	controlling, using the controller, the source of negative pressure to apply negative pressure to a dressing based on the initial therapy configuration (Paragraph 54 indicates the processor can be configured via machine-readable code, i.e. as received from the initial therapy configuration code, to perform any functions of the treatment device, i.e. controlling the negative pressure source 208 of the treatment device; Paragraph 67 indicates parameters of the treatment plan);
	monitoring, at the controller, negative pressure parameters associated with the application of negative pressure to identify negative pressure alarm conditions (Paragraph 54 also indicates use with the evaluation and alert units; Paragraph 37 further describes the alert mechanism);
	modifying using the controller, the initial therapy configuration to generate a modified therapy configuration in response to negative pressure alarm conditions identified (Paragraph 43 indicates how alerts can be sent to health care providers, who can then transmit a treatment plan or updates to said treatment plan; as indicated in Paragraph 54, the processor can them operate the therapy device);
	Lawhorn does not explicitly teach:
	controlling, using the controller, a source of instillation fluid to supply instillation fluid to the dressing based on the initial therapy configuration;
monitoring, at the controller, instillation parameters associated with the supplying of instillation fluid to the dressing to identify instillation alarm conditions; and
	modifying, using the controller, the initial therapy configuration to generate a modified therapy configuration in response to instillation alarm conditions identified.
In the same field of endeavor, Luckemeyer teaches monitoring a negative-pressure wound device (Fig. 1 shows therapy device 100; Fig. 5-6 and Paragraphs 79 and 86 describes monitoring negative pressure and instillation therapy), in which the therapy device also comprises a source of instillation fluid (Paragraphs 4 and 6). Luckemeyer further teaches monitoring both the negative pressure and instillation therapy, and modifying instillation therapy in response to instillation alarm conditions (Paragraph 78; Paragraphs 85-86 describes monitoring and adjusting instillation therapy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device of Lawhorn to comprise the instillation source and therapy of Luckemeyer. Doing so would thus result in:
controlling, using the controller, a source of instillation fluid to supply instillation fluid to the dressing based on the initial therapy configuration;
	monitoring, at the controller, instillation parameters associated with the supplying of instillation fluid to the dressing to identify instillation alarm conditions; and
	modifying, using the controller, the initial therapy configuration to generate a modified therapy configuration in response to instillation alarm conditions identified (as taught by Luckemeyer; and further in that the instillation source would become part of the therapy device, thus as also taught in Paragraph 54 of Lawhorn, it would be obvious that said instillation source would be monitored and controlled by the processor in the same manner as negative pressure is).
	Doing so would be obvious as doing so would allow instillation of therapeutic fluids (Paragraph 4 of Luckemeyer).

	Regarding claim 11, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
	Lawhorn further teaches providing corrective action, using the controller, in response to identification of a negative pressure alarm condition prior to modifying the initial therapy configuration (Paragraph 40 indicates use of a graphical object to convey compliance to the patient; Paragraphs 37-38 indicates different alerts based on severity of the compliance factor i.e. corrective action in the form of alerts can be provided before the therapy configuration needs to be modified).

Regarding claim 13, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Lawhorn further teaches monitoring for air blockage (Paragraph 30).
Luckemeyer further teaches detecting a blockage condition systems (Paragraph 85) and ending therapy due to said blockage (Fig. 6 shows therapy ending after a blockage alert is delivered).
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lawhorn an Luckemeyer to further implement a corrective action of turning off the application of negative pressure being applied to the dressing when there is a blockage condition so the blockage may be fixed as taught by Luckemeyer. Doing so would help avoid damage to the device or improper delivery of therapy.

Regarding claim 14, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Luckemeyer further teaches providing corrective action, using the controller, in response to identification of an instillation alarm condition prior to modifying the initial therapy step (Paragraph 86; Fig. 6 also shows a series of operations regarding the instillation process; Also see Paragraphs 81-86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lawhorn and Luckemeyer to specifically provide corrective action, using the controller, in response to identification of an instillation alarm condition (such as fill and empty bag when the empty bag error 620 appears) prior to modifying the initial therapy configuration to enhance wound healing by negative-pressure therapy and to ensure smooth device operation (as described in Paragraphs 81-86 of Luckemeyer).

Regarding claim 15, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Luckemeyer further teaches monitoring for an empty bag condition and turning off the supply of instillation fluid (Fig. 6 shows at block 618, if the fluid source is empty, and an empty bag error may be provided at block 620, which would then end therapy).
Consequently it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to implement the fluid source empty alarm and to also have a corrective action of turning off the supply of instillation fluid being applied to the dressing in order to replace the fluid source as taught by Luckemeyer.

Regarding claim 16, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed. 
Luckemeyer further teaches providing instillation therapy with a negative-pressure source and having a dwell time before applying additional negative pressure (Paragraph 86; Fig. 6 shows at block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has not expired and if a predetermined instill volume has been provided after negative pressure is turned off at block 614, and prior to turning on negative pressure at block 604, thus comprising a dwell time).
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to include a step of allowing instillation fluid to soak the dressing for a dwell time before applying additional negative pressure during instillation therapy as taught by Luckemeyer. Doing so would be obvious to provide the instillation fluid time to act on the wound (such as in the case of antibiotics or antiseptics described in Paragraph 4 of Luckemeyer).

Regarding claim 17, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Lawhorn further teaches modifying the initial therapy configuration results from input from a clinician (Paragraphs 43 and 46 indicates update from a health care provider).

Regarding claim 18, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Lawhorn further teaches modifying the initial therapy configuration results an alarm (Paragraph 43 indicates sending an alert to prompt an update to the treatment plan; Paragraph 57 also indicates the processor receiving alerts while Paragraph 54 indicates the processor to perform functionality associated with the treatment, evaluation, alert, and network units).

Regarding claim 19, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Lawhorn further teaches the initial therapy setting comprising a target pressure (Paragraph 27 indicates the parameters of the treatment plan including pressure level and power level).

Regarding claim 20, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Luckemeyer further teaches  comprising an initial therapy setting of a fill volume and dwell time (Paragraph 82 indicates a predetermined time interval; Paragraph 86 and Fig. 6 indicates how the timer interval is used to determine fluid volume, which would also determine dwell time by nature of the interval between checks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lawhorn and Luckemeyer to have the initial therapy setting include a fill volume or dwell time. Doing so would improve would therapy (as recognized in Paragraph 3 and 4 of Luckemeyer).

Regarding claim 21, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed.
Lawhorn further teaches the initial therapy setting comprising a schedule (Paragraph 27; end of Paragraph 32 also indicates monitoring based off predetermined time periods).

Regarding claim 26, the combination of Lawhorn and Luckemeyer substantially discloses the invention as claimed. Lawhorn further teaches storing the code on the therapy device (Paragraph 21 indicates memory; Fig. 2, element 214 also indicates memory).

Regarding claim 28, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed. Lawhorn further teaches transferring the code with the initial therapy configuration is completed from a wireless mobile device (Paragraph 45 indicates how a user interface can be presented on a mobile device to use the treatment device).

Regarding claim 29, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed. Lawhorn further teaches transferring the code with the initial therapy configuration is completed from a wireless mobile therapy device (Paragraph 45 indicates how a user interface can be presented on a mobile device to use the treatment device, said mobile device effectively becoming a mobile therapy device, or a component thereof, by nature of being used to monitor and configure therapy; Paragraph 74 also indicates additional devices such as home health monitoring systems; Paragraph 39 indicates other third party recipients capable of receiving Wi-Fi, Bluetooth, or cellular signals).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lawhorn and Luckemeyer, as applied to claim 11, and further in view of Nicolini (US 2013/0267920 A1).

Regarding claim 12, the combination of Lawhorn and Luckemeyer substantially disclose the invention as claimed. Lawhorn further teaches monitoring of leakages (Paragraph 30 and 72; Paragraph 77 further indicates how patient compliance is determined based on the therapy pressure; in the case of an air leak, the delivered negative pressure would be reduced).
They do not explicitly teach the corrective action being increasing the negative pressure applied to the dressing.
In the same field of endeavor, Nicolini teaches methods and apparatuses for applying negative pressure to a wound site (Fig. 1; Abstract), monitoring for leaks, and correcting for said leaks by providing additional negative pressure to the dressing (Paragraph 117-118).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lawhorn and Luckemeyer to increase pressure when there is a leak condition as taught by Nicolini. Doing so would re-establish the desired negative pressure at the wound site (Paragraph 118 of Nicolini).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lawhorn and Luckemeyer, as applied to claim 10 above, and further in view of Jaeb (US 2007/0239078 A1).

Regarding claim 22, Lawhorn and Luckemeyer substantially disclose the invention as claimed. They do not explicitly teach the negative pressure and instillation fluid being applied alternatively to the dressing.
In the same field of endeavor, Jaeb a wound dressing and method of wound treatment (Fig. 1; Abstract) comprising negative pressure and irrigation (Paragraph 36 indicates delivery of irrigation or medicinal fluid) and applying the various therapies intermittently (Paragraph 35).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lawhorn and Luckemeyer to deliver negative pressure and irrigation alternatively (i.e. intermittently) as taught by Jaeb. Doing so would be advantageous in that different therapies may be applied without changing the dressing, and would also be beneficial in providing debridement over a long period of time (Paragraph 35 of Jaeb).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lawhorn and Luckemeyer, as applied to claim 10 above, as evidenced by Wikipedia (iPhone 1st generation).

Regarding claim 24, Lawhorn and Luckemeyer substantially disclose the invention as claimed, including code (Paragraph 54 of Lawhorn indicates code; Paragraph 40 of Luckemeyer also indicates code), said code inherently being adaptable to be modified.
For example, updating versions of code on an electronic device is and intrinsic property of the electronic device and has occurred long before the first version of the iPhone released in January 2007.  The examiner is defining the term “code is adaptable to be modified” as code capable of being updated.  Wikipedia teaches iPhone’s code has been updated [adapted] multiple times since the first generation iPhone released in January 2007 using the internet or wirelessly.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lawhorn and Luckemeyer, as applied to claim 10 above, and further in view of Gowans (US 2020/0289347 A1).

Regarding claim 25, Lawhorn and Luckemeyer substantially disclose the invention as claimed. They do not explicitly teach the code being a standard QR code.
In the same field of endeavor, Gowans teaches sensor enabled wound monitoring or therapy and a wound healing apparatus (Fig. 1A; Abstract) including barcodes or QR code that is adaptable to be modified able to hold a number of different parameters (Paragraphs 292-293).
Thus Gowans shows that a QR code is an equivalent means of providing machine-readable code known in the art. Therefore, because these two means of code were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the machine-readable code of Lawhorn (e.g. as described in Paragraph 19 of Lawhorn) for the QR code of Gowans. 

Regarding claim 27, Lawhorn and Luckemeyer substantially disclose the invention as claimed. They do not explicitly teach the code being printed on a label associated with the therapy device or a package associated with disposals used with the therapy device.
As previously stated, Gowans teaches sensor enabled wound monitoring or therapy and a wound healing apparatus (Fig. 1A; Abstract) including barcodes or QR code, said code is present on tags (or labels) attached to a therapy device (as illustrated in Fig. 8; Paragraph 282 describes tags, i.e. labels, marked with a coded image).
Thus Gowans shows that a printed code is an equivalent means of providing machine-readable code known in the art. Therefore, because these two means of providing code were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the machine-readable code of Lawhorn (e.g. as described in Paragraph 19 of Lawhorn) for the printed code label of Gowans. 

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection previously set forth in the non-final office action mailed 01/19/2022. All previous objections have been withdrawn.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 17-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, a new grounds of rejection is made in view of Lawhorn as the primary reference over which Applicant’s invention is deemed unpatentable. A new grounds is also made in view of previously presented reference of Luckemeyer as a teaching reference.
Further, although moot as Phillips is no longer relied upon, Examiner notes mere automation of manual processes may not be sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)(I), which relates to IMPROVEMENTS TO COMPUTER FUNCTIONALITY.
In the instant case, Applicant argues Phillips may prompt users to modify wound therapy, rather than the controller modifying therapy directly. However, using the controller to generally adjust therapy appears to merely be an automation of said task which would otherwise be performed by the user (see example iii. under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”; e.g. a patient or healthcare provider can manually adjust therapy in response to the alerts, warnings, and messages communicated by the processor of Phillips).
Applicant also argues Phillips does not teach using code and a code reader to set an initial therapy configuration. However, this also appears to be an automation to speed up an otherwise slower process (see example v. under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”; the use of code and a code reader may allow for quicker storage and implementation of a therapy configuration; however the therapy configuration is ultimately prescribed by a healthcare provider, and thus can be conveyed and implemented manually).

Applicant’s arguments regarding the dependent claims are similarly moot as claim 10 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson et al. (US 2017/0151095-A1) teaches a wound dressing using computer-readable media to control therapy.
Nip et al. (US 2013/0085462-A1) teaches a wound dressing using computer-readable media to control therapy.
Locke et al. (US 2011/0190735-A1) teaches a wound dressing using computer-readable media to control therapy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781